                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 LAWRENCE WHITFIELD,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:19-CV-362-RLM-MGG

 MARK SEVIER, et al.,

                          Defendants.

                              OPINION AND ORDER

      Lawrence Whitfield, a prisoner without a lawyer, filed a complaint. The

court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A, “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      Mr. Whitfield alleges that, in January 2019, he left his cell to file a

complaint under the Prison Rape Elimination Act (PREA). During this time,

Officer Knox trashed his cell, confiscated legal documents, and tampered with

the toilet by causing it to flood the cell when it was flushed. Mr. Whitfield reported

this incident to Lieutenant Washington and Sergeant Webb and asked them to
take photographs, but they refused. On March 14, 2019, Officer Sails told Mr.

Whitfield that he had heard rumors that Mr. Whitfield had filed a PREA

complaint against an officer, and Mr. Whitfield filed a PREA complaint against

Officer Sails. On the same day, Officer Sails wrote up Whitfield in a false

disciplinary report. On April 5, 2019, Sergeant Webb, Sergeant Elhart, and

Officer Mirich escorted Mr. Whitfield to his cell. Upon arrival, Sergeant Webb

made a sexual remark and instructed the other officers to remove Mr. Whitfield’s

pants. Sergeant Elhart and Sergeant Webb held Mr. Whitfield’s arms and legs as

Officer Mirich grabbed his penis.

      Mr. Whitfield asserts a First Amendment claim against Officer Knox and

Officer Sails, alleging that they retaliated against him for filing PREA complaints

by trashing his cell and by filing a false disciplinary report against him. “To

prevail on his First Amendment retaliation claim, [a plaintiff] must show that (1)

he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and

(3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d

859, 866 (7th Cir. 2012). The complaint states a plausible claim of First

Amendment retaliation against Officer Knox and Sails.

      Mr. Whitfield also asserts an Eighth Amendment claim against Sergeant

Webb, Sergeant Elhart, and Officer Mirich for assaulting him in his cell. The

Eighth Amendment prohibits the unnecessary and wanton infliction of pain,

which also includes psychological pain. Calhoun v. DeTella, 319 F.3d 936, 939



                                        2
(7th Cir. 2003). Consequently, a prisoner may assert an Eighth Amendment

claim if he is subjected to conduct that is “intended to humiliate and inflict

psychological pain.” Id. A prisoner may also assert an Eighth Amendment claim

if an officer “used force not in a good-faith effort to maintain or restore discipline,

but maliciously and sadistically to cause harm.” Hendrickson v. Cooper, 589

F.3d 887, 890 (7th Cir. 2009). The complaint states a plausible Eighth

Amendment claim against Sergeant Webb, Sergeant Elhart, and Officer Mirich.

      Additionally, Mr. Whitfield names Warden Mark Sevier and Unit Team

Manager John Salyer as defendants, stating that they are responsible for

correctional staff’s misconduct. They aren’t liable for what their subordinates do.

“It is well established that there is no respondeat superior liability under § 1983.”

Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010). Rather, “[l]iability depends

on each defendant’s knowledge and actions, not on the knowledge or actions of

persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

The complaint doesn’t state a claim against these defendants. Mr. Whitfield also

names Lieutenant Washington as a defendant because he didn’t photograph the

cell, but it is unclear how this violates Mr. Whitfield’s constitutional rights, and

Mr. Whitfield cannot proceed against him.

      For these reasons, the court:

      (1) GRANTS Lawrence Whitfield leave to proceed on a First Amendment

claim against Officer Knox for retaliating against him for filing a PREA complaint

by trashing his cell in January 2019;




                                          3
      (2) GRANTS Mr. Whitfield leave to proceed on a First Amendment claim

against Officer Sails for retaliating against him for filing a PREA complaint by

issuing a false disciplinary report on March 14, 2019;

      (3) GRANTS Mr. Whitfield leave to proceed on an Eighth Amendment claim

against Sergeant Webb, Sergeant Elhart, and Officer Mirich for assaulting him

in his cell on April 5, 2019;

      (4) DISMISSES Mark Sevier, John Salyer, and Lieutenant Washington;

      (5) DISMISSES all other claims;

      (6) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Officer Knox, Officer Sails, Sergeant Webb, Sergeant Elhart,

and Officer Mirich at the Indiana Department of Correction with a copy of this

order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Knox, Officer

Sails, Sergeant Webb, Sergeant Elhart, and Officer Mirich to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claims for which Lawrence Whitfield has been granted leave to

proceed in this screening order.

      SO ORDERED on May 13, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
